Opinion filed October 25, 2007 











 








 




Opinion filed October 25,
2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-07-00283-CV 
                                                    __________
 
                                    MANUELO
LEVARIO, Appellant
 
                                                             V.
 
                             MARGARITA
AGUIRRE LUGO, Appellee
 

 
                                        On
Appeal from the County Court at Law
                                                           Ector
County, Texas
                                                Trial
Court Cause No. CC-19,023
 

 
                                              M E
M O R A N D U M   O P I N I O N
On September 28, 2007, the clerk of this court wrote
the parties advising them that it appeared an appeal had not been timely
perfected and directing appellant to respond on or before October 16, 2007,
showing grounds for continuing the appeal.  There has been no response to our 
September 28 letter.
The appeal is dismissed for want of jurisdiction.
 
October 25, 2007                                                                              PER
CURIAM
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.